     Case 2:14-cr-00192-KJM-CKD Document 307 Filed 07/20/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                      FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    United States of America,                            No. 2: 14-cr-00192 KJM CKD
12                             Plaintiff,                  ORDER
13           v.
14
      Donald J. Peel,
15
                               Defendant.
16

17          Defendant Peel filed an unopposed ex parte application, ECF No. 302, requesting the

18   court order the Clerk’s office to release a copy of the victim impact statement, ECF No. 162, to

19   defense counsel. The statement is currently under seal as a supplemental attachment to the

20   Presentence Investigation Report (PSR), ECF No. 157. Defendant has a right to see the full PSR.

21          The court orders the Clerk of the Court to release the statement, ECF No. 162, to Peel’s

22   counsel, Fay Arfa.

23          IT IS SO ORDERED.

24    DATED: July 20, 2021.

25

26

27

28

                                                     1
